Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2019

                                   No. 04-19-00441-CR

                                    Anthony McVEA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CR5436
                         Honorable Ray Olivarri, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on July 31, 2019.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court